



Exhibit 10.1


TENTH AMENDMENT TO CREDIT AGREEMENT
AND
SIXTH AMENDMENT TO PLEDGE AND SECURITY AGREEMENT




        
THIS TENTH AMENDMENT TO CREDIT AGREEMENT AND SIXTH AMENDMENT TO PLEDGE AND
SECURITY AGREEMENT, dated as of March 28, 2017 (this “Amendment”), is entered
into by and among CORE-MARK HOLDING COMPANY, INC. (“Holdings”), CORE-MARK
INTERNATIONAL, INC. (“International”), CORE-MARK MIDCONTINENT, INC.
(“Midcontinent”), CORE-MARK INTERRELATED COMPANIES, INC. (“Interrelated”),
CORE-MARK DISTRIBUTORS, INC. (“Distributors”), MINTER-WEISMAN CO.
(“Minter-Weisman”; each of Holdings, International, Midcontinent, Interrelated,
Distributors and Minter-Weisman shall be referred to herein as a “Borrower”,
International shall be referred to herein as the “Canadian Borrower” and
collectively such entities shall be referred to herein as the “Borrowers”), the
parties hereto as lenders (each individually, a “Lender” and collectively, the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
(in such capacity, “Administrative Agent”), J.P. MORGAN SECURITIES LLC and BANK
OF MONTREAL, as Co-Lead Arrangers, JPMORGAN CHASE BANK, N.A., BANK OF MONTREAL
and WELLS FARGO CAPITAL FINANCE, LLC, as Joint Bookrunners, BANK OF MONTREAL and
WELLS FARGO CAPITAL FINANCE, LLC, as Co-Syndication Agents, and BANK OF AMERICA,
N.A., as Documentation Agent.


RECITALS


A.
The Borrowers, Administrative Agent, the Lenders and the other parties thereto
have previously entered into that certain Credit Agreement, dated as of October
12, 2005 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to the date hereof, including, without
limitation, by that certain First Amendment to Credit Agreement, dated as of
December 4, 2007, that certain Second Amendment to Credit Agreement, dated as of
March 12, 2008, that certain letter agreement to Credit Agreement, dated as of
January 31, 2009, that certain Third Amendment to Credit Agreement and First
Amendment to Pledge and Security Agreement, dated as of February 2, 2010, that
certain Fourth Amendment to Credit Agreement, dated as of May 5, 2011, that
certain letter agreement to Credit Agreement and Security Agreement, dated as of
December 21, 2012, that certain Fifth Amendment to Credit Agreement and Second
Amendment to Pledge and Security Agreement, dated as of May 30, 2013, that
certain Sixth Amendment to Credit Agreement, dated as of May 21, 2015, that
certain Seventh Amendment to Credit Agreement and Third Amendment to Pledge and
Security Agreement, dated as of January 11, 2016, that certain Eighth Amendment
to Credit Agreement and Fourth Amendment to Pledge and Security Agreement, dated
as of May 16, 2016, and that certain Ninth Amendment to Credit Agreement and
Fifth Amendment to Pledge and Security Agreement, dated as of November 4, 2016,
the “Existing Credit Agreement”; the Existing Credit Agreement as amended by
this Amendment and as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with its
terms shall be referred to herein as the “Credit Agreement”), pursuant to which
the Lenders have made certain loans and financial accommodations available to
the Borrowers. Terms used herein without definition shall have the meanings
ascribed to them in the Existing Credit Agreement.



1



--------------------------------------------------------------------------------





B.
The Borrowers and Administrative Agent have previously entered into that certain
Pledge and Security Agreement, dated as of October 12, 2005 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time prior to the date hereof, including, without limitation, by that certain
Third Amendment to Credit Agreement and First Amendment to Pledge and Security
Agreement, dated as of February 2, 2010, that certain letter agreement to Credit
Agreement and Security Agreement, dated December 21, 2012, that certain Fifth
Amendment to Credit Agreement and Second Amendment to Pledge and Security
Agreement, dated as of May 30, 2013, that certain Seventh Amendment to Credit
Agreement and Third Amendment to Pledge and Security Agreement, dated as of
January 11, 2016, that certain Eighth Amendment to Credit Agreement and Fourth
Amendment to Pledge and Security Agreement, dated as of May 16, 2016, and that
certain Ninth Amendment to Credit Agreement and Fifth Amendment to Pledge and
Security Agreement, dated as of November 4, 2016, the “Existing Security
Agreement”; the Existing Security Agreement as amended by this Amendment and as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time in accordance with its terms shall be referred to
herein as the “Security Agreement”).



C.
The Borrowers have requested that the Administrative Agent and the Lenders amend
the Existing Credit Agreement to increase the aggregate amount of the Revolving
Commitments to $750,000,000.



D.
The Borrowers have further requested that Administrative Agent and the Lenders
amend the Existing Credit Agreement and the Existing Security Agreement.



E.
Administrative Agent and the Lenders are willing to amend the Existing Credit
Agreement and the Existing Security Agreement pursuant to the terms and
conditions set forth herein.



F.
Each Borrower is entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Administrative
Agent’s or any Lender’s rights or remedies as set forth in the Existing Credit
Agreement, the Existing Security Agreement, and the other Loan Documents are
being waived or modified by the terms of this Amendment.





AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.
Amendments to Existing Credit Agreement.



(a)
The following definitions are hereby added to Section 1.01 of the Existing
Credit Agreement in the appropriate alphabetical order:



“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or


2



--------------------------------------------------------------------------------



any successor statute thereto, (iii) the National Flood Insurance Reform Act of
1994 as now or hereafter in effect or any successor statute thereto, (iv) the
Flood Insurance Reform Act of 2004 and the Biggert -Waters Flood Insurance
Reform Act of 2012, as now or hereafter in effect of any successor statute
thereto, in each case, together with all statutory and regulatory provisions
consolidating, amending, replacing, supplementing, implementing or interpreting
any of the foregoing, as amended or modified from time to time.


“SOFA Dilution Ratio” shall mean, at any date, the lesser of (1) the excess (if
any) of (a) the amount (expressed as a percentage and rounded up to the nearest
0.25%) equal to (i) the aggregate amount of the applicable Dilution Factors for
the twelve (12) fiscal month period most recently tested in connection with the
most recent field exam performed by the Administrative Agent, divided by (ii)
total gross sales for such twelve (12) fiscal month period, over (b) 3.0% or (2)
5.0%.


“SOFA Period” has the meaning assigned to such term in the definition of
Borrowing Base.


“Specified Acquisition” has the meaning assigned to such term in the definition
of Permitted Acquisition.


“Tenth Amendment” means that certain Tenth Amendment to Credit Agreement and
Sixth Amendment to Pledge and Security Agreement, dated as of March 28, 2017, by
and among the Borrowers, the Lenders party thereto and the Administrative Agent.


“Tenth Amendment Effective Date” means the “Tenth Amendment Effective Date” as
defined in the Tenth Amendment.


(b)
The definition of “Applicable Rate” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated to read in its entirety as follows:



“Applicable Rate” means (v) at all times prior to the Third Amendment Effective
Date, the margin determined in accordance with the terms of the Existing Credit
Agreement (as defined in the Third Amendment), (w) from and after the Third
Amendment Effect Date and prior to the Fourth Amendment Effective Date, the
margin determined in accordance with the terms of the Existing Credit Agreement
(as defined in the Fourth Amendment), (x) from and after the Fourth Amendment
Effective Date and prior to the Fifth Amendment Effective Date, the margin
determined in accordance with the terms of the Existing Credit Agreement (as
defined in the Fifth Amendment), (y) from and after the Fifth Amendment
Effective Date and prior to the Tenth Amendment Effective Date, the margin
determined in accordance with the terms of the Existing Credit Agreement (as
defined in the Tenth Amendment), and (z) from and after the Tenth Amendment
Effective Date, for any day, with respect to any Eurodollar Revolving Loan or
CDOR Revolving Loan, or with respect to the participation fees payable under
Section 2.12(b) hereof, as the case may be, the applicable rate per annum set
forth below under the caption “Eurodollar Spread” or “CDOR
Spread”, as the case may be, based upon the Average Modified Excess Availability
as of the most recent determination date:


3



--------------------------------------------------------------------------------



Average Modified Excess  Availability
Eurodollar Spread and CDOR Spread
Category 1
≥ $175,000,000
1.25%
Category 2
< $175,000,000
≥ $75,000,000
1.50%
Category 3
< $75,000,000
1.75%



For purposes of the foregoing, (a) the initial Applicable Rate as of the Tenth
Amendment Effective Date shall be the applicable rate per annum set forth above
in Category 1, (b) thereafter, the Applicable Rate shall be determined as of the
last day of each calendar quarter based upon the Borrowing Base Certificates
delivered by Borrowers to Administrative Agent pursuant to Section 5.01(g)
hereof for such calendar quarter, and (c) each change in the Applicable Rate, if
any, resulting from a change in the Average Modified Excess Availability shall
be effective on the first day of the second month after the end of each calendar
quarter, provided that: (i) the Average Modified Excess Availability shall be
deemed to be in Category 3 at the option of the Administrative Agent or at the
request of the Required Lenders if the Borrowers fail to deliver any Borrowing
Base Certificate required to be delivered by them pursuant to Section 5.01(g)
hereof, during the period from the expiration of the time for delivery thereof
until such Borrowing Base Certificate is delivered; and (ii) if any such
Borrowing Base Certificates are subsequently determined to be incorrect in any
material respect, Administrative Agent may increase the Applicable Rate
retroactively to the beginning of the relevant calendar quarter to the extent
that such error caused the Applicable Rate to be less than the Applicable Rate
that would have been in effect if the error was not made.


(c)
The definition of “Borrowing Base” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated to read in its entirety as follows:



“Borrowing Base” means, at any time, the sum of (a) the product of (i) 85.0%
multiplied by (ii) the Borrower’s Eligible Accounts at such time minus the
Dilution Reserve, plus (b) the lesser of (i) the product of (x) 75.0% multiplied
by
(y) the Borrower’s Eligible Inventory (excluding Eligible Inventory consisting
of unaffixed tax stamps), valued at the lower of cost or market value,
determined on a first-in-first-out basis, at such time, and (ii) the product of
(x) 90.0% multiplied by (y) the Net Orderly Liquidation Value of the Borrower’s
Inventory identified as “eligible” in the most recent inventory appraisal
ordered by the Administrative Agent (excluding Eligible Inventory consisting of
unaffixed tax stamps), plus (c) 90.0% of Eligible Unaffixed Tax Stamps on hand,
plus (d) 100.0% of unrestricted cash and cash equivalents held at, and subject
to a first-priority lien in favor of, the Administrative Agent, minus (e)
Collateral Reserves; provided that for up to two 60-day periods per calendar
year (each a “SOFA Period”; but
no more than one SOFA Period shall commence in any four month period), the
Borrowers may, at their sole discretion, include in the Borrowing Base an
Eligible Accounts overadvance in an amount not to exceed either (i) $25,000,000
more than


4



--------------------------------------------------------------------------------



the Eligible Accounts component of the Borrowing Base from time to time under
clause (a) above or (ii) an additional 5.0% (less the amount of the applicable
SOFA Dilution Ratio) multiplied by the Borrowers’ Eligible Accounts above the
Eligible Accounts component of the Borrowing Base from time to time under clause
(a) above (provided, that, for the avoidance of doubt, during each SOFA Period,
the Borrowers may borrow, repay and reborrow such Eligible Accounts overadvances
at their discretion). The Borrowing Base at any time shall be determined by
reference to the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 5.01(g) of this Agreement; provided,
that notwithstanding the eligibility criteria set forth in the definitions of
“Eligible Accounts” and “Eligible Inventory” or any other provision of this
Agreement, unless weekly reporting of the Borrowing Base Certificate is required
in accordance with Section 5.01(g), certain categories of ineligible Accounts
and Inventory, as determined by the Administrative Agent from time to time
subject to the consent of the Administrative Borrower (such consent not to be
unreasonably withhold or delayed), will be computed using a deemed ineligible
amount initially determined based on historical ineligiblity amounts for the
preceding trailing 12-month period, which amounts may be adjusted by
Administrative Agent from time to time in its Permitted Discretion based on the
results of the most recent field exam (and for the avoidance of doubt all other
categories of ineligible Accounts and Inventory will be based on actual
computations as reported in the applicable Borrowing Base Certificate). The
calculations in clause (b) above may be determined on a combined basis for all
Eligible Inventory or on a category by category basis for Eligible Inventory, as
determined by the Administrative Agent in its Permitted Discretion from time to
time based on its review of any appraisal and/or field examination of such
Inventory.


(d)
The definition of “Canadian Prime Rate” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated to read in its entirety as follows:



“Canadian Prime Rate” means, on any day, the rate of interest per annum
determined by the Administrative Agent to be the higher of (i) the rate equal to
the PRIMCAN Index rate that appears on the Bloomberg screen at 10:15 a.m.
Toronto time on such day (or, in the event that the PRIMCAN Index is not
published by Bloomberg, any other information services that publishes such index
from time to time, as selected by the Administrative Agent in its reasonable
discretion) and (ii) the average rate for 30 day Canadian Dollar bankers’
acceptances that appears on the Reuters Screen CDOR Page (or, in the event such
rate does not appear on such page or screen, on any successor or substitute page
or screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time, as selected by
the Administrative Agent in its reasonable discretion) at 10:15 a.m. Toronto
time on such day, plus 1% per annum; provided, that if any the above rates shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. Any change in the Canadian Prime Rate due to a change in the PRIMCAN
Index or the CDOR Rate shall be effective from and including the effective date
of such change in the PRIMCAN Index or CDOR Rate, respectively.
(e)
The definition of “Maturity Date” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated to read in its entirety as follows:



“Maturity Date” means March 28, 2022, or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.




5



--------------------------------------------------------------------------------



(f)
The definition of “Net Orderly Liquidation Value” in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated to read in its entirety
as follows:



“Net Orderly Liquidation Value” means, with respect to Inventory (or any
category thereof), Equipment or intangibles of any Person, the orderly
liquidation value thereof as determined in a manner reasonably acceptable to the
Administrative Agent by an appraiser reasonably acceptable to the Administrative
Agent, net of all costs of liquidation thereof.


(g)
Clause (e) of the definition of “Permitted Acquisition” in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated to read in its entirety
as follows:



“(e) after giving pro forma effect to such Acquisition: (i) either (A) the
Borrowers have pro forma Availability of not less than 15% of the aggregate
amount of the Lenders’ Revolving Commitments immediately after giving effect to
such Acquisition or (B)(1) Holdings and its consolidated Subsidiaries have a pro
forma Fixed Charge Coverage Ratio (for the twelve month period ending on the
most recent month-end for which financial data is available) of at least 1.10 to
1.0, and (2) the Borrowers have pro forma Availability of not less than 12.5% of
the aggregate amount of the Lenders’ Revolving Commitments immediately after
giving effect to such Acquisition or (C) if consented to by the Administrative
Agent, in its sole discretion, the Borrowers have pro forma Availability of not
less than 5% of the aggregate amount of the Lenders’ Revolving Commitments
immediately after giving effect to such Acquisition (such Acquisition described
in this subclause (C), a “Specified Acquisition”); and
(ii) no Default or Event of Default has occurred or would result therefrom;”


(h)
The definition of “Revolving Commitment” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated to read in its entirety as follows:



“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Overadvances and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) increased from time to time
pursuant to Section 2.21 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04; provided that the
aggregate Revolving Commitments shall not at any time exceed
$950,000,000. The initial amount of each Lender’s Revolving Commitment after
giving effect to the Tenth Amendment is set forth on the Commitment Schedule, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable. The aggregate amount of the
Lenders’ Revolving Commitments as of the Tenth Amendment Effective Date is
$750,000,000. The Revolving Commitments include the
Canadian Revolving Commitments available pursuant to the Canadian Subfacility in
an aggregate amount not to exceed Cdn. $250,000,000.


(i)
The definition of “Weekly Reporting Period” in Section 1.01 of the Existing
Credit Agreement is hereby amended and restated to read in its entirety as
follows:



“Weekly Reporting Period” means any period (a) during which an Event of Default
has occurred and is continuing, or (b) beginning at any time Availability is
less than


6



--------------------------------------------------------------------------------



10% (or 5% for the 60 days immediately following the consummation of a Specified
Acquisition) of the aggregate amount of the Lenders’ Revolving Commitments and
ending at the end of any 60-day period for which Availability is not less than
10% of the aggregate amount of the Lenders’ Revolving Commitments at all times
during such 60-day period.


(j)
In Section 2.01 of the Existing Credit Agreement, the text “Cdn. $110,000,000”
is hereby deleted and replaced with the text “Cdn. $250,000,000”.



(k)
Section 2.21(a) of the Existing Credit Agreement is hereby amended and restated
to read in its entirety as follow:



“(a) Provided there exists no Default or Event of Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrowers
may from time to time request an increase in the aggregate Revolving Commitments
by an amount not less than $10,000,000 for any such increase and not exceeding
$200,000,000 for all such increases following the Tenth Amendment Effective
Date; provided, that any increase in the aggregate Revolving Commitments
pursuant to this Section 2.21 shall not result in an increase in the amount of
any of the subfacilities contained in this Agreement, and if there are any
mortgaged real properties that are part of the Collateral, shall not be
effective until completion of flood insurance diligence, documentation and
coverage in accordance the Flood Disaster Protection Act of 1973, as amended,
has been completed on structures located on such mortgaged real properties. At
the time of sending such notice, the Borrowers (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than 30 days from the date
of delivery of such notice to the Lenders). Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment with respect to Loans and Letters of Credit and, if so,
whether by an amount equal to, greater than, or less than its Pro Rata Share of
such requested increase. Any Lender not responding within such time period shall
be deemed to have declined to increase such Commitment. The Administrative Agent
shall notify the Borrowers and each Lender of the Lenders' responses to each
request made hereunder. To achieve the full amount of a requested increase, the
Borrower may, with the prior consent of the Administrative Agent (which consent
shall not be unreasonably withheld), invite additional lending institutions to
become Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.”


(l)
The first sentence of Section 5.09 of the Existing Credit Agreement is hereby
amended and restated to read in its entirety as follows:

“Each Loan Party will, and will cause each Subsidiary to, maintain with
financially sound and reputable carriers having a financial strength rating of
at least A+ by A.M. Best Company insurance in such amounts and against such
risks (including loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations; provided, that if there
are any mortgaged real properties, flood insurance coverage in accordance Flood
Insurance Laws, as amended, shall be maintained on structures located on such
mortgaged real properties


7



--------------------------------------------------------------------------------



if required by applicable Law.”


(m)
The last sentence of Section 5.11 of the Existing Credit Agreement is hereby
amended and restated to read in its entirety as follows:



“Notwithstanding the foregoing, (i) Administrative Agent may, in its sole
discretion, waive one field examination in any calendar year during which
Availability has been in excess of $100,000,000 for ninety (90) consecutive
days, and (ii) Administrative Agent may, in its sole discretion, waive a second
field examination in any calendar year during which no Monthly Reporting Period
has occurred; provided, however, that unless agreed to by the Required Lenders,
Administrative Agent agrees not to waive such second field exam if, at the time
of such waiver, no field exam has been completed within the immediately
preceding 18 months (or 24 months if the most recent field exam is the field
exam which was completed prior to the Sixth Amendment Effective Date).”


(n)
Section 5.13(c) of the Existing Credit Agreement is hereby amended and restated
to read in its entirety as follows:



“(c) Subject to the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Loan Parties, and such other
documents as the Administrative Agent may reasonably request on behalf of any
Lender that is a regulated financial institution or any affiliate of such a
Lender (each, a “Regulated Lender Entity”), in each case, to the extent such
other documents are required for compliance by such Regulated Lender Entity with
applicable Law with respect to flood insurance diligence, documentation and
coverage under the Flood Disaster Protection Act of 1973, as amended. Prior to
signing by the Loan Parties of any mortgage or deed of trust, the Loan Parties
and the Administrative Agent shall have provided each Regulated Lender Entity a
copy of the life of loan flood zone determination relative to the property to be
subject to such mortgage or deed of trust delivered to the Administrative Agent
and copies of the other documents required by any such Regulated Lender Entity
as provided in the preceding sentence and shall have received written
confirmation from each Regulated Lender Entity that flood insurance due
diligence and flood insurance compliance has
been completed by such Regulated Lender Entity (such written confirmation not to
be unreasonably withheld, conditioned or delayed, and shall be delivered
promptly upon such completion by the applicable Regulated Lender Entity).”


(o)
Section 6.04(q) of the Existing Credit Agreement is hereby amended and restated
to read in its entirety as follows:



“(q) any other such purchase, acquisition or other investment (other than an
Acquisition) so long as (A) either (1) the Borrowers have pro forma Availability
of not less than 15% of the aggregate amount of the Lenders’ Revolving
Commitments immediately after giving effect to such purchase, acquisition or
other investment, or (2)(I) Holdings and its


8



--------------------------------------------------------------------------------



consolidated Subsidiaries have a pro forma Fixed Charge Coverage Ratio (for the
twelve month period ending on the most recent month-end for which financial data
is available) of at least 1.10 to 1.0 after giving effect to such purchase,
acquisition or other investment, and (II) the Borrowers have pro forma
Availability of not less than 12.5% of the aggregate amount of the Lenders’
Revolving Commitments immediately after giving effect to such purchase,
acquisition or other investment; and (B) no Default or Event of Default has
occurred or would result therefrom.”


(p)
Section 6.08(a)(iv) of the Existing Credit Agreement is hereby amended and
restated to read in its entirety as follows:



“(iv) in the event that at the time of such Restricted Payment (A) either (1)
the Borrowers have pro forma Availability of not less than 15% of the aggregate
amount of the Lenders’ Revolving Commitments immediately after giving effect to
such Restricted Payment, or (2)(I) Holdings and its consolidated Subsidiaries
have a pro forma Fixed Charge Coverage Ratio including such Restricted Payment,
as applicable (for the then most recently ended four fiscal quarter period of
Holdings for which financial data is available) of at least 1.10 to 1.0, and
(II) the Borrowers have pro forma Availability of not less than 12.5% of the
aggregate amount of the Lenders’ Revolving Commitments immediately after giving
effect to such dividend or stock repurchase; and (B) no Default or Event of
Default has occurred or would result therefrom, the Borrowers may declare and/or
make Restricted Payments.”


(q)
Section 6.08(b)(vii) of the Existing Credit Agreement is hereby amended and
restated to read in its entirety as follows:



“(vii) in the event that at the time of such payment (A) either (1) the
Borrowers have pro forma Availability of not less than 15% of the aggregate
amount of the Lenders’ Revolving Commitments immediately after giving effect to
such payment, or (2)(I) Holdings and its consolidated Subsidiaries have a pro
forma Fixed Charge Coverage Ratio including such payment (for the then most
recently ended four fiscal quarter period of Holdings for which financial data
is available) of at least 1.10 to 1.0, and
(II) the Borrowers have pro forma Availability of not less than 12.5% of the
aggregate amount of the Lenders’ Revolving Commitments immediately after giving
effect to such payment; and (B) no Default or Event of Default has occurred or
would result therefrom, any other payments in respect of any Indebtedness.”


(r)
Section 6.13 of the Existing Credit Agreement is hereby amended and restated to
read in its entirety as follows:



“Fixed Charge Coverage Ratio. In the event that at any time the Borrowers have
Availability of less than 10.0% (or 5.0% for the 60 days immediately following
the consummation of a Specified Acquisition) of the aggregate amount of the
Lenders’ Revolving Commitments, the Borrowers will not permit the Fixed Charge
Coverage Ratio of Holdings and its consolidated Subsidiaries, determined as of
the end of each fiscal quarter of Holdings (for the period of four consecutive
fiscal quarters ending on such date), beginning with the last fiscal quarter of
Holdings for which financial statements were required to be delivered hereunder
prior to the date that Availability was first less than 10.0% (or 5.0% for the
60 days immediately following the consummation of a Specified Acquisition) of
the aggregate amount of the Lenders’ Revolving Commitments, to be less than 1.0
to 1.0; provided, however, that if, at any time after this Section 6.13 has been
triggered, the Borrowers


9



--------------------------------------------------------------------------------



maintain Availability of not less than 10.0% (or 5.0% for the 60 days
immediately following the consummation of a Specified Acquisition) of the
aggregate amount of the Lenders’ Revolving Commitments at all times for a 60-day
period, the requirements of this Section 6.13 shall no longer be deemed to be
triggered.”


(s)
A new Section 9.02(e) is hereby added to the Existing Credit Agreement as
follows:



“(e) If any real property constitutes Collateral, no modification of a Loan
Document shall add, increase, renew or extend any loan, commitment or credit
line hereunder (excluding (i) any continuation or conversion of Loans, or (ii)
the renewal or extension of Letters of Credit) until the completion of flood due
diligence, documentation and coverage as required by the Flood Disaster
Protection Act of 1973, as amended, or as otherwise required by Section 5.13.”


(t)
The Commitment Schedule to the Existing Credit Agreement is hereby deleted and
replaced in its entirety with the Commitment Schedule attached hereto and made a
part hereof as Annex A.



(u)
Schedule 3.05(a) to the Existing Credit Agreement is hereby deleted and replaced
in its entirety with Schedule 3.05(a) attached hereto and made a part hereof as
Annex B.



2.
Amendments to Existing Security Agreement.



(a)
The first sentence of Section 7.3(c) of the Existing Security Agreement is
hereby amended and restated to read in its entirety as follows:



“If at any time, (i) Availability is less than 10.0% (or 5.0% for the 60 days
immediately following the consummation of a Specified Acquisition) of the
aggregate amount of the Lenders’ Revolving Commitments or (ii) a Default or
Event of Default has occurred and is continuing, the Administrative Agent may
exercise its cash dominion rights by delivering instructions to each depository
bank having a Deposit Account Control Agreement that requires all other cash
proceeds in the account to be directed to the Administrative Agent’s Collection
Account as described in Section 7.1(b).”


(b)
Section 4.12(a) of the Existing Security Agreement is hereby amended and
restated to read in its entirety as follows:

“In the event any structure is located in any area that has been designated by
the Federal Emergency Management Agency or by any other Governmental Authority
as a “Special Flood Hazard Area” or “flood zone or area”, the Grantors shall
purchase and maintain flood insurance on such Collateral (including any personal
property which is located on any real property leased by such Loan Party within
a “Special Flood Hazard Area” or “flood zone or area”) as required by applicable
Law. All premiums on such insurance shall be paid when due by the Grantors, and
copies of the policies delivered to the Administrative Agent. If the Grantors
fail to obtain any insurance as required by this Section, the Administrative
Agent at the direction of any Lender may obtain such insurance at the Grantors’
expense. By purchasing such insurance, the Administrative Agent shall not be
deemed to have waived any Default arising from the Grantors’ failure to maintain
such insurance or pay any premiums therefor.”


3.
Conditions Precedent to Effectiveness of this Amendment. This Amendment and the
amendments to the Existing Credit Agreement and the Existing Security Agreement



10



--------------------------------------------------------------------------------



contained herein shall become effective, and shall become part of the Credit
Agreement and the Security Agreement, as applicable, on the date (the “Tenth
Amendment Effective Date”) when each of the following conditions precedent shall
have been satisfied in the reasonable discretion of Administrative Agent or
waived by Administrative Agent:


a.
Amendment. Administrative Agent shall have received counterparts to this
Amendment, executed by the Loan Parties and each of the Lenders.



b.
Representations and Warranties. The representations and warranties of the
Borrowers set forth herein must be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof).



c.
Authorizing Resolutions. Administrative Agent shall have received a certificate
of each Loan Party dated as of the Tenth Amendment Effective Date signed by a
Financial Officer or otherwise acceptable officer of such Loan Party certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to this Amendment and any other Loan Documents executed in connection herewith.



d.
Payment of Fees. Administrative Agent shall have received from the Borrowers all
reasonable fees due and payable on or before the Tenth Amendment Effective Date,
including, without limitation all fees payable in connection with this Amendment
pursuant to that certain fee letter dated as of March 14, 2017, between the
Borrowers and Agent (the “Amendment Fee Letter”).



4.
Representations and Warranties. Each Borrower represents and warrants as follows
as of the date hereof:



a.
Authority. Each Borrower has the requisite corporate power and authority to
execute and deliver this Amendment and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby) to which it is a party.
The execution, delivery, and performance by each Borrower of this

Amendment have been duly approved by all necessary corporate action, have
received all necessary governmental approval, if any, and do not contravene (i)
any law or (ii) any contractual restriction binding on such Borrower, except for
contraventions of contractual restrictions which would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.


b.
Enforceability. This Amendment has been duly executed and delivered by each
Borrower. This Amendment and each Loan Document (as amended or modified hereby)
(i) is the legal, valid, and binding obligation of each Borrower, enforceable
against such Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and (ii)
is in full force and effect, assuming due execution by each other party hereto
and thereto.



c.
Representations and Warranties. After giving effect to this Amendment, the
representations and warranties of the Borrowers contained in each Loan Document
(other than any such representations or warranties that, by their terms, are
specifically made as of an earlier date) are correct in all material respects on
and as of the date



11



--------------------------------------------------------------------------------



hereof as though made on and as of the date hereof.


d.
No Default. After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.



5.
Ratable Commitments. Concurrently with the effectiveness of this Amendment, each
Lender shall assign to the other Lenders, and such other Lenders shall purchase
from such Lender, at the principal amount thereof, such interests in the
Revolving Loans and participation interests in Letters of Credit on such date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans and participation interests in Letters of
Credit will be held by all Lenders ratably in accordance with their Revolving
Commitments after giving effect to the provisions of this Amendment.



6.
Choice of Law. The validity of this Amendment, the construction, interpretation
and enforcement hereof, and the rights of the parties hereto with respect to all
matters arising hereunder or related hereto shall be determined under, governed
by, and construed in accordance with the laws of the State of New York.



7.
Counterparts. This Amendment may be executed in any number of counterparts and
by different parties and separate counterparts, each of which when so executed
and delivered, shall be deemed an original, and all of which, when taken
together, shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by telefacsimile shall be
effective as delivery of a manually executed counterpart of the Amendment.



8.
Reference to and Effect on the Loan Documents.



a.
Upon and after the Tenth Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the other



Loan Documents to “the Credit Agreement”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Existing
Credit Agreement as modified and amended hereby.


b.
Upon and after the Tenth Amendment Effective Date, each reference in the
Existing Security Agreement to “this Agreement”, “hereunder”, “hereof” or words
of like import referring to the Security Agreement, and each reference in the
other Loan Documents to “the Security Agreement”, “thereof” or words of like
import referring to the Security Agreement, shall mean and be a reference to the
Existing Security Agreement as modified and amended hereby.



c.
Except as specifically amended by Section 1 and Section 2 of this Amendment, the
Existing Credit Agreement, the Existing Security Agreement, and all other Loan
Documents are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed and shall constitute the legal, valid,
binding and enforceable obligations of the Borrowers to Administrative Agent and
the Lenders without defense, offset, claim, or contribution.



d.
The execution, delivery and effectiveness of this Amendment shall not, except as



12



--------------------------------------------------------------------------------



expressly provided herein, operate as a waiver of any right, power, or remedy of
Administrative Agent or any Lender under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.


9.
Estoppel. To induce Administrative Agent and Lenders to enter into this
Amendment and to induce Administrative Agent and the Lenders to continue to make
advances to the Borrowers under the Credit Agreement, each Borrower hereby
acknowledges and agrees that, after giving effect to this Amendment, as of the
date hereof, there exists no Default or Event of Default and no right of offset,
defense, counterclaim or objection in favor of any Borrower as against
Administrative Agent or any Lender with respect to the Obligations.



10.
Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.



11.
Severability. In case any provision in this Amendment shall be invalid, illegal,
or unenforceable, such provision shall be severable from the remainder of this
Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.



12.
Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Administrative Agent or any Lender to waive any of their
respective rights and remedies under the Loan Documents, and this Amendment
shall have no binding force or effect until all of the conditions to the
effectiveness of this Amendment have been satisfied as set forth herein.





[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




13



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.




CORE-MARK HOLDING COMPANY, INC.
By:
/S/    Theodore Castro
Name:
Theodore Castro
Title:
Vice President - Finance, Treasurer and Secretary





CORE-MARK INTERNATIONAL, INC.
By:
/S/    Theodore Castro
Name:
Theodore Castro
Title:
Vice President - Finance, Treasurer and Secretary







CORE-MARK MIDCONTINENT, INC.
By:
/S/    Theodore Castro
Name:
Theodore Castro
Title:
Treasurer and Secretary





CORE-MARK INTERRELATED COMPANIES, INC.
By:
/S/    Theodore Castro
Name:
Theodore Castro
Title:
Treasurer and Secretary





CORE-MARK DISTRIBUTORS, INC.
By:
/S/    Theodore Castro
Name:
Theodore Castro
Title:
Treasurer and Secretary





MINTER-WEISMAN CO.
By:
/S/    Theodore Castro
Name:
Theodore Castro
Title:
Treasurer and Secretary

 






[Signature Page to Tenth Amendment to Credit Agreement and
Sixth Amendment to Pledge and Security Agreement]



--------------------------------------------------------------------------------

















JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Revolving Lender
By:
/S/    James Fallahay
Name:
James Fallahay
Title:
Authorized Officer





JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as a Canadian Lender
By:
/S/    Auggie Marchetti
Name:
Auggie Marchetti
Title:
Authorized Officer







[Signature Page to Tenth Amendment to Credit Agreement and
Sixth Amendment to Pledge and Security Agreement]



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as a Revolving Lender
By:
/S/    Gregory A. Jones
Name:
Gregory A. Jones
Title:
Senior Vice President





BANK OF AMERICA, N.A., (acting through its Canada branch),
as a Canadian Lender
By:
/S/    Sylwia Durkiewicz
Name:
Sylwia Durkiewicz
Title:
Vice President















[Signature Page to Tenth Amendment to Credit Agreement and
Sixth Amendment to Pledge and Security Agreement]



--------------------------------------------------------------------------------



WELLS FARGO CAPITAL FINANCE, LLC,
as a Revolving Lender
By:
/S/    Maria Quintanilla
Name:
Reza Sabahi
Title:
Authorized Signatory





WELLS FARGO CAPITAL FINANCE CORPORATION CANADA
as a Canadian Lender
By:
/S/    David G. Phillips
Name:
David G. Phillips
Title:
Senior Vice President















































































[Signature Page to Tenth Amendment to Credit Agreement and
Sixth Amendment to Pledge and Security Agreement]



--------------------------------------------------------------------------------





SUNTRUST BANK,
as a Revolving Lender and a Canadian Lender
By:
/S/    Lena Stover
Name:
Leena Stover
Title:
Vice President















[Signature Page to Tenth Amendment to Credit Agreement and
Sixth Amendment to Pledge and Security Agreement]



--------------------------------------------------------------------------------



BANK OF MONTREAL,
as a Revolving Lender
By:
/S/    Stephanie Bach
Name:
Stephanie Bach
Title:
Vice President





BANK OF MONTREAL,
as a Canadian Lender
By:
/S/    Helen Alvarez-Hernandez
Name:
Helen Alvarez-Hernandez
Title:
Director

























































































[Signature Page to Tenth Amendment to Credit Agreement and
Sixth Amendment to Pledge and Security Agreement]



--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION,
as a Revolving Lender
By:
/S/    William Patton
Name:
William Patton
Title:
Vice President





U.S. BANK NATIONAL ASSOCIATION, CANADA BRANCH
as a Canadian Lender
By:
/S/    John P. Rehob
Name:
John P. Rehob
Title:
Vice President & Principal Officer























































































[Signature Page to Tenth Amendment to Credit Agreement and
Sixth Amendment to Pledge and Security Agreement]



--------------------------------------------------------------------------------





CITIZENS BUSINESS CAPITAL, as a division of CITIZENS ASSET FINANCE, INC.,
as a Revolving Lender and a Canadian Lender
By:
/S/    David Slattery
Name:
David Slattery
Title:
Vice President







[Signature Page to Tenth Amendment to Credit Agreement and
Sixth Amendment to Pledge and Security Agreement]



--------------------------------------------------------------------------------



BRANCH BANKING AND TRUST COMPANY,
as a Revolving Lender and a Canadian Lender
By:
/S/    David Miller
Name:
David Miller
Title:
Vice President































[Signature Page to Tenth Amendment to Credit Agreement and
Sixth Amendment to Pledge and Security Agreement]



--------------------------------------------------------------------------------




ANNEX A




COMMITMENT SCHEDULE


Lender
Revolving Commitment
Canadian Commitment
JPMorgan Chase Bank, N.A.
$130,000,000
Cdn.$0
JPMorgan Chase Bank, N.A., Toronto Branch
$—
Cdn $43,333,333.34
Wells Fargo Capital Finance, LLC
$130,000,000
Cdn.$0
Wells Fargo Capital Finance Corporation Canada
$—
Cdn $43,333,333.33
Bank of Montreal
$130,000,000
Cdn $43,333,333.33
Bank of America, N.A.
$102,500,000
Cdn.$0
Bank of America, N.A. (acting through its Canada branch)
$—
Cdn.$34,166,666.67
SunTrust Bank
$55,000,000
Cdn.$18,333,333.33
Branch Banking and Trust Company
$67,500,000
Cdn.$22,500,000.00
Citizens Business Capital, a division of Citizens Asset Finance, Inc.
$67,500,000
Cdn.$22,500,000.00
U.S. Bank National Association
$67,500,000
Cdn.$0
U.S. Bank National Association, Canada Branch
$—
Cdn.$22,500,000.00
 
 
 
Total
$750,000,000
Cdn.$250,000,000
























































--------------------------------------------------------------------------------




ANNEX B


Schedule 3.05(a) to Credit Agreement
Owned Real Estate and Leased Properties


SCHEDULE OF OWNED REAL ESTATE
DIV
LESSOR
PROPERTY LOCATION
PROPERTY ADDRESS
TYPE
175
N/A
LEITCHHFIELD, KY
1055 SALT RIVER ROAD, 42754
WAREHOUSE AND LAND
281
N/A
PENNSYLVANIA, PA
100 WEST END ROAD, HANOVER TOWNSHIP, 18706
WAREHOUSE AND LAND ***
160
N/A
FORREST CITY, AR
3400 COMMERCE ROAD, FORRESR CITY 72335
WAREHOUSE AND LAND
































































--------------------------------------------------------------------------------





Schedule 3.05(a) to Credit Agreement
Owned Real Estate and Leased Properties


SCHEDULE OF REAL ESTATE LEASES
DIV
LESSOR
PROPERTY LOCATION
PROPERTY ADDRESS
TYPE
US WAREHOUSE
7
IAC 31300 MEDALLION
HAYWARD, CA
31300 MEDALLION DR, 94544
WAREHOUSE
7
WESTCORE CENTRAL AVENUE, LLC
UNION CITY, CA
33532 Central Ave, 94587
WAREHOUSE
16
SHELEY & BARBARA DEDRICK (LOUIS SCHULTZ CO)
SACRAMENTO, CA
3970 PELL CIRCLE, 95838
WAREHOUSE
16
PRIM NATOMAS LLC (payments go to The Realty Associates Fund X LP)
SACRAMENTO, CA
3030 Mulvany Place, West Sacramento 95691
WAREHOUSE
21
WEST VERNON, LLC (ANTHONY BRENT CORP)
LOS ANGELES, CA
2311 E. 48TH ST., VERNON, 90058
WAREHOUSE
23
FGW PROPERTIES
BAKERSFIELD, CA
200 Core-Mark Court, 93307
WAREHOUSE
35
PROLOGIS CALIFORNIA I LLC
CORONA, CA
353 MEYER CIRCLE, 92879
WAREHOUSE
44
COLUMBIA OREGON JOHNSON INDUSTRIAL LLC
PORTLAND, OR
13551 S.E. JOHNSON RD,Milwaukie, OR 97222
WAREHOUSE
48
MONTANO TENANTS IN COMMON
ALBUQUERQUE, N.M.
123 Montano Rd. Ste A, NW, 87107
WAREHOUSE
53
PARK SPE, LLC C/O CROWN WEST REALTY
SPOKANE,WA
4007 N. Industrial Park 1st Street. Spokane Valley 99216
WAREHOUSE
65
PROLOGIS, INC.
HENDERSON, NV
855 Wigwam Parkway, 89014
WAREHOUSE
68
WESTCORE DELTA LLC (formerly NORTH MARKET CENTER L.P.)
SACRAMENTO, CA
1520 W. National Drive, 95834
WAREHOUSE
71
CVP PARTNERSHIP INC.
SO. SALT LAKE CITY, UT
1635 South 5070 West, Ste B SLC Utah 84104
WAREHOUSE
75
LINEAGE LOGISTICS (formerly MADISON WAREHOUSE CORP)
FORT WORTH, TX
6401 WILL ROGERS BLVD SUITE 200, 76134
WAREHOUSE
77
INDUSTRIAL LAND PARTNERS LLC
GLENWILLOW, OH
30300 Emerald Valley Parkway, Glenwillow, OH 44139
WAREHOUSE
81
ARCADE REALTY TRUST
WHITINSVILLE, MA
355 Main Street, Whitinsville, MA 01588
WAREHOUSE
92
THEOPACIFIC
CORONA, CA (AMI)
311 REED CIRCLE (AMI), 92879
WAREHOUSE
140
PROLOGIS A5-FL II LLC
TAMPA, FLORIDA
9020 King Palm Drive, Tampa Florida 33619 Sabal DC #300
WAREHOUSE
150
KNG HOLDINGS LLC
GARDINER, ME
44 MARKET STREET, 04345
WAREHOUSE
170
NATHAN LANE ASSOCIATES, LLP Paid by wire transfer
PLYMOUTH, MN
1035 NATHAN LANE NORTH, 55441
WAREHOUSE
178
NORTH CHURCH LANE PROPERTIES II. LLC
SMYRNA, GA
4820 CHURCH LANE, 30080
WAREHOUSE
256
COMMERCIAL CENTER/MAJESTIC REALTY CO
AURORA, CO
3797 N. Windsor Drive, Aurora, Colorado 80011
WAREHOUSE
280
BROADWAY ROAD LLC
SANFORD, NC
1144 Broadway Road, Sanford, County of Lee, NC 27332
WAREHOUSE






















--------------------------------------------------------------------------------











Schedule 3.05(a) to Credit Agreement
Owned Real Estate and Leased Properties


SCHEDULE OF REAL ESTATE LEASES
DIV
LESSOR
PROPERTY LOCATION
PROPERTY ADDRESS
TYPE
US OTHER
35
BERNARDO VIEW PROPERTIES INC
SAN DIEGO, CA
11590 WEST BERNARDO COURT, SAN DIEGO, CA 9212
OFFICE LEASE
35
EJM Tri-State Properties I LLC / Coronado II
PHOENIX, AZ
5446 W. Roosevelt Suite 111 Phoenix AZ
WAREHOUSE / OFFICE
53
MT SALES JIM MEYER
MISSOULA, MT
2801 South Russel St., Missoula 59801
Sales office
56
PLATTE COUNTRY MINI WAREHOUSE
Plate City, MO
15905HWY 273
Mini warehouse
71
Ice Real Estate Empire LLC
SALT LAKE CITY
1675 Empire Road SLC Utah
FROZEN STORAGE
77
ALBRECHT INCORPORATED
AKRON, OH
2700 Gilchrist Road, Akron, Ohio 44305
XDOCK
392
312 MANAGEMENT - 3509 HULEN L.P.
FORT WORTH , TEXAS
3509 Hulen St, Fort Worth, TEXAS 76107
OFFICE
499
KASHIWA FUDOSAN
SO SAN FRANCISCO, CA
395 OYSTER PT #415
CORP. HDQ
499
KASHIWA FUDOSAN
SO SAN FRANCISCO, CA
395 OYSTER PT #410
CORP. HDQ
499
KASHIWA FUDOSAN
SO SAN FRANCISCO, CA
395 OYSTER PT #114
Storage / Suite 114
175
INDUSTRIAL PROPERTIES INC
LEITCHFIELD, KY
901 Floyds Street, Leitchfield KY
OUTSIDE STORAGE
178
COBALT INDUSTRIAL REIT
ATLANTA, GA
3655 Atlanta Industrial Drive, Suite 100, Building 300, Atlanta
OUTSIDE STORAGE
178
COBALT INDUSTRIAL REIT (Expansion Premises)
ATLANTA, GA
3655 Atlanta Industrial Drive, Suite 150, Building 100, Atlant
OUTSIDE STORAGE
256
Commercenter #25/26 LLC
AURORA, CO
19755 E. 35th Drive, Suite 400, Aurora, Colorado
OFFICE
256
Commercenter #25/26 LLC
AURORA, CO
19755 E. 35th Drive, Suite 400, Aurora, Colorado
X-DOCK
281
St. John Properties
Linthicum, MD
514 Progress Drive, Linthicum, Maryland
X-DOCK
281
660 Howard Street, LLC
BUFFALO, NY
660 Howard Street, Buffalo, NY 14206
X-DOCK
281
BUDJU HOLDINGS, LLC
HANOVER TOWNSHIP, PA
777 San Souci Parkway, 18706
WAREHOUSE





CANADIAN WAREHOUSE
20
MADISON PACIFIC
BURNABY, B.C.
7800 RIVERFRONT GATE Burnaby B.C., V5J 5L3
WAREHOUSE
22
AMB Milton Crossings 2 Canco
MILTON, ONTARIO
8030 Esquesing Line, Milton, Ontario L9T 6W3
WAREHOUSE
79
MARION HOLDINGS LTD / APEX
WINNIPEG, MAN
99 BANNISTER RD., R2R 0S2
WAREHOUSE
172
NIAGARA CALGARY SOUTH EAST LP
CALGARY, ALBERTA
8225 30TH ST., S.E. T2C 1H7
WAREHOUSE




--------------------------------------------------------------------------------









Schedule 3.05(a) to Credit Agreement
Owned Real Estate and Leased Properties


SCHEDULE OF REAL ESTATE LEASES


CANADIAN OTHER
88
GWL Realty Advisors
RICHMOND, B.C.
13211 DELF PLACE, V6V 2A2
MIS/TAX
172
Industrial Alliance (Landlord) & GWC (Sublandlord)
CALGARY, ALBERTA
3445-114 Avenue, SE, Calgary, Alberta
OFFICE
172
ALBARI Holdings Ltd.
EDMONTON, ALBERTA
14440 - 124th Ave NORSTAR BLDG, Edmonton Alberta T5
X-DOCK
172
OPTRUST WEST INDUSTRIAL (GIFFELS MANAGEMENT LIMITED)
CALGARY, ALBERTA
4141 - 110th Ave SE Ste #3 AB T2C 3B4
X-DOCK





*** Mortgage on owned property held by Bank Syndicate as collateral for ABL.



